Title: From George Washington to James Otis, Sr., 16 August 1775
From: Washington, George
To: Otis, James Sr.

 

Sir
Head-Quarters, Cambridge, August 16, 1775.

Sir: I am informed that Captain Oldien, or some other person, has stopped the baggage of the officers taken at Machias, as a compensation for some expense incurred, which the General Court did not think proper to allow him. A procedure of this kind would, in my opinion, much dishonour the American arms, and be attended with very disagreeable consequences. I trust therefore, Sir, that the General Court need only to be informed of the transaction to do what is proper; and, as the prisoners are entirely under their direction, will, before they remove them to the place of their destination, give such orders in the matter as to prevent any reasonable cause of complaint. I am, very respectfully, Sir, your most obedient humble servant,

Go. Washington

